Allowable Subject Matter
1.	Claims 1-26 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:  
Regarding novelty and obviousness, in the examiner’s view the closest prior art (Werbitt, US 2004/0068441) discloses many of the recited features of the claimed invention, but it does not show all of them.  In particular, Werbitt does not teach a system for automated take-out ordering that generates a menu user interface for each order channel of a plurality of order channels through which orders are received wherein each interface has one or more menu screens including a subset of menu items, receives a selection of a menu item from the subset of menu items over two or more order channels of the plurality of order channels, and sends an order to a restaurant POS system for each of the two or more order channels over a network, wherein the plurality of order channels comprise two or more of a call center channel, an online channel, and a mobile device channel.  The limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627          


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627